Citation Nr: 1203928	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  03-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for recurrent bronchitis/aspiration pneumonia, claimed as a result of VA surgical procedures or treatment between December 1996 and June 1997.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hiatal hernias and paraesophageal hernias, claimed as a result of VA surgical procedures or treatment between December 1996 and June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to November 1985.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  These claims were remanded by the Board in February 2005 and June 2007 for additional development.

In a November 2008 decision, the Board denied the hiatal hernias and paraesophageal hernias claim and remanded the recurrent bronchitis/aspiration pneumonia claim for additional development.  The Veteran appealed the Board's denial of the hiatal hernias and paraesophageal hernias claim to the United States Court of Appeals for Veterans Claims.  Pursuant to an August 2009 Joint Motion for Partial Remand, the Court vacated the Board decision and remanded the hiatal hernias and paraesophageal hernias claim for readjudication consistent with the Joint Motion.  Both claims were then once again remanded by the Board in July 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

A Board hearing was held before a Veterans Law Judge (VLJ) in Washington, DC in November 2004.  The VLJ who took the Veteran's testimony at that hearing subsequently issued the February 2005, June 2007, November 2008, and July 2010 decisions and remands.  That VLJ has since left the Board.  The Veteran was informed of that in a December 2010 letter and given the opportunity to have another Board hearing.  She responded within 30 days and stated that she wanted to appear at a hearing before a VLJ at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO and provide her notice of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


